Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1 – 4, 6-13 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance:

The applicant’s arguments on page 7 are considered to be persuasive. For these reasons the claims are considered to distinguish from the prior art of record. Thus they are allowable over the cited prior art of record.

Additionally, the features of the explicitly claimed limitations claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616